SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2013 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. CNPJ/MF n. 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company Minutes of the Board of Directors’ Meeting held on June 6, 2013 1. Date, Time and Place : Meeting held on June 6, 2013, at 8 p.m., by means of conference call, as specifically allowed by Article 21, paragraph 2 of the Company’s Bylaws. 2. Call Notice and Attendance : Call notice dismissed due to the attendance of all of the members of the Board of Directors of the Company and corresponding verification of the quorum for installation and adoption of resolutions. 3. Presiding Board : Chairman : Odair Garcia Senra. Secretary : Renata de Carvalho Fidale. 4. Resolutions: The members of the Board of Directors have resolved, by a majority of votes, to approve the sale by the Company of shares of Alphaville Urbanismo S.A. (“ AUSA ”) owned by it, which represent an equity interest of 70% of AUSA’s total voting capital stock, to Private Equity AE Investimentos e Participações S.A. (“ Transaction ”), provided that the Management is hereby authorized to execute the corresponding Share Purchase and Sale Agreement (“ Share Purchase and Sale Agreement ”) which includes representations, warranties, indemnifications, fines and any other obligations related to the transaction, and, further, to take any and all action and to execute all of the other instruments necessary in order to consummate the Transaction, according to the terms and conditions set forth in the Share Purchase and Sale Agreement, including, but not limited to, the execution, on the closing date, of AUSA’s Shareholders’ Agreement and the Services Agreement. 5. Closing : Having no further matters to be discussed, these minutes were drawn-up and then read, approved and signed by all present. Signatures : Odair Garcia Senra (Chairman), Renata de Carvalho Fidale (Secretary). Directors : Odair Garcia Senra, Nelson Machado, Guilherme Affonso Ferreira, Maurício Marcellini Pereira, Cláudio José Carvalho de Andrade, José Écio Pereira da Costa Júnior, Gerald Dinu Reiss, Rodolpho Amboss and Henri Philippe Reichstul. We certify that this is a true copy of the minutes drawn on the appropriate book. Odair Garcia Senra President Renata de Carvalho Fidale Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 7, 2013 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:ChiefExecutive Officer
